     Case 1:20-cv-00241-HSO-JCG Document 7 Filed 08/18/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                      SOUTHERN DIVISION


3H202, LLC                                 §                       PLAINTIFF
                                           §
                                           §
v.                                         §    Civil No. 1:20cv241-HSO-JCG
                                           §
                                           §
PHLIGHT PHARMA, LLC, et al.                §                    DEFENDANTS



                             FINAL JUDGMENT

     In accordance with the Court’s Order of Dismissal entered this date,

     IT IS, THEREFORE, ORDERED AND ADJUDGED, that this civil action

is DISMISSED WITHOUT PREJUDICE for lack of subject-matter jurisdiction.

     SO ORDERED AND ADJUDGED, this the 18th day of August, 2020.


                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE
